 1        WO
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
     Sylvia Caravetta,                                 No. CV-18-0456-TUC-JAS (BGM)
 9
                              Plaintiff,               ORDER TO SHOW CAUSE
10
     v.
11
     GEICO,
12
                              Defendant.
13
14               On September 24, 2019, the Honorable James A. Soto adopted the magistrate
15        judge’s Report and Recommendation and directed Plaintiff to file an amended complaint
16        within thirty (30) days of his order. Order 9/24/2019 (Doc. 33). Plaintiff has not filed
17        anything further in this case.
18               An action may be dismissed for failure of a plaintiff to prosecute, failure to comply
19        with the Federal Rules of Civil Procedure, or failure to comply with any order of the court.
20        Fed. R. Civ. P. 41(b); see also Hells Canyon Preservation Council v. United States Forest
21        Service, 403 F.3d 683 (9th Cir. 2005) (court may dismiss under Rule 41(b) sua sponte).
22        Furthermore, such a dismissal is with prejudice unless the Court directs otherwise. Fed. R.
23        Civ. P. 41(b). In light of the inactivity in this cause of action, the Court orders Plaintiff to
24        show cause why this matter should not be dismissed without prejudice.
25               Accordingly, IT IS HEREBY ORDERED that Petitioner is ORDERED TO
26        SHOW CAUSE why this case should not be DISMISSED WITHOUT PREJUDICE
27        pursuant to Rule 41(b), Federal Rules of Civil Procedure, by filing a writing with this Court
28        on or before March 16, 2020. Should Plaintiff fail to timely comply with this Order, the
 1   Court will recommend dismissal of this case without further notice.
 2         Dated this 11th day of February, 2020.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -2-
